Name: 96/151/EC: Commission Decision of 2 February 1996 on the recognition of the Spanish standard UNE 77-801(2)-94, establishing specifications for environmental management systems, in accordance with Article 12 of Council Regulation (EEC) No 1836/93 (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  business classification;  Europe;  technology and technical regulations
 Date Published: 1996-02-13

 Avis juridique important|31996D015196/151/EC: Commission Decision of 2 February 1996 on the recognition of the Spanish standard UNE 77-801(2)-94, establishing specifications for environmental management systems, in accordance with Article 12 of Council Regulation (EEC) No 1836/93 (Text with EEA relevance) Official Journal L 034 , 13/02/1996 P. 0046 - 0047COMMISSION DECISION of 2 February 1996 on the recognition of the Spanish standard UNE 77-801(2)-94, establishing specifications for environmental management systems, in accordance with Article 12 of Council Regulation (EEC) No 1836/93 (Text with EEA relevance) (96/151/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (1), and in particular Article 12 thereof,Whereas Article 12 of Regulation (EEC) No 1836/93 establishes that companies implementing national, European and international standards for environmental management systems and audits and certified, according to appropriate certification procedures, as complying with those standards shall be considered as meeting the corresponding requirements of Regulation (EEC) No 1836/93, provided that, in particular, the standards and procedures are recognized by the Commission acting in accordance with the procedures laid down in Article 19 of the same Regulation;Whereas Article 12 of Regulation (EEC) No 1836/93 states that the references of the recognized standards and criteria shall be published in the Official Journal of the European Communities;Whereas the Commission has been requested to recognize the Spanish standard UNE 77-801(2)-94 establishing specification for environmental management systems;Whereas the Spanish standard UNE 77-801(2)-94 includes specification for environmental management systems and audit corresponding to certain requirements of Regulation (EEC) No 1836/93;Whereas the Committee established under Article 19 of Regulation (EEC) No 1836/93 did not give a favourable opinion on the draft of the measure which was submitted to it by the Commission; whereas the Council could not reach agreement to either adopt the measure proposed by the Commission or to reject it; whereas under such circumstances the proposed measure shall be adopted by the Commission,HAS ADOPTED THIS DECISION:Article 1 For the purpose of Article 12 of Regulation (EEC) No 1836/93, the Commission hereby recognizes that the Spanish standard UNE 77-801(2)-94 establishing specification for environmental management systems contains requirements corresponding to those of the abovementioned Regulation specified in the Annex to this Decision.Article 2 This Decision is without prejudice to the elaboration of requirements for environmental management and audit systems in any future European standard and does not constitute a dispensation from the obligation to transpose European standards as national standards without change, and to withdraw conflicting national standards in due time.Article 3 This Decision is addressed to the Member States.Done at Brussels, 2 February 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 168, 10. 7. 1993, p. 1.ANNEX REQUIREMENTS OF COUNCIL REGULATION (EEC) No 1836/93 FOR WHICH THERE ARE CORRESPONDING STANDARDS IN THE UNE 77-801(2)-94 >TABLE>